*337Concurring Opinion.
Dausman, J.
Concurring in result only. I am of the opinion that the averments of the complaint show a taking of private property for a public use and that the plaintiff is entitled to the protection afforded by §21 Art. 1, of the Constitution. It seems to me, however, that the plaintiff is not entitled to maintain an action against the board of commissioners for common law damages. It is well settled that a county is not a municipal corporation. A county is a territorial subdivision of the state. These territorial subdivisions have been devised for the purpose of aiding and facilitating the work of the state government. As part of the plan, the Constitution provides that in each county there shall be certain public officials who are commonly known as “county officers.” §2, Art. 6, Constitution. But in truth they are state officers who discharge certain governmental functions of and for the state within their respective territorial limits. On this basis it is held that the citizens (and their property) within a county are not liable for the misconduct of the so-called county officers, unless otherwise provided by legislation. Board, etc. v. Allman (1895), 142 Ind. 573, 42 N. E. 206, 39 L. R. A. 58; Smith v. Board, etc. (1892), 131 Ind. 116, 30 N. E. 949; Morris v. Board, etc. (1892), 131 Ind. 285, 31 N. E. 77; Board, etc. v. Rickel (1886), 106 Ind. 501, 7 N. E. 220. See House v. Board, etc. (1878), 60 Ind. 580, 28 Am. Rep. 657.
If the plaintiff had proceeded on the theory that the board of commissioners, in doing the public work described in the complaint, exceeded its power, or wilfully or negligently destroyed his property, his action could not be maintained against the board. The fact that the complaint proceeds on the theory that in doing the public work therein described, the board of commissioners *338acted within its powers, and that the taking of his property was incidental, can make no difference' with respect to the plaintiff’s assumed right to maintain this action.
Exactly what sort of entity is the board of commissioners? The confused state of the law makes it difficult, if not impossible, for one to conceive the precise legal status of that governmental agency. The Constitution refers to these boards as “the boards doing county business in the several counties,” and places them under the general heading “Administrative.” §10, Art. 6, Constitution. The legislature has declared that: (1) “There shall be organized in each county in this state a board of commissioners for transacting county business, * * §5969 Burns 1914, §5731 R. S. 1881. (2) “Such commissioners shall be considered a body corporate and politic by the name and style of ‘The board of commissioners of the county of ..........;’ and as such, and in such name, may prosecute and defend suits, and have all other duties, rights and powers incident to corporations, * * §5974 Burns 1914, §5735 R. S. 1881.
The Supreme Court has said that a board of commissioners is a court. Jay v. O’Donnell (1912), 178 Ind. 282, 98 N. E. 349.
Whatever may be the legal status of the board, the members thereof would not be liable to the plaintiff in their private capacity. A judgment against the board in its corporate capacity would be of no value unless a way has been provided by legislation whereby a tax may be levied on the property of the citizens within the county for the purpose of raising a fund to discharge the judgment. If the legislature has provided any method by which the plaintiff may recover for the taking of his property, it must be by way of an assessment of damages. §939 Burns 1914, Acts 1905 p. 59. I am of the opinion that he may have his loss appraised pur*339suant to the statute of which said section is a part, and then file with the board a claim based on the amount thus determined. In the absence of more specific legislation this statute should be liberally construed, and when so construed, it will furnish the plaintiff an ample remedy.
Having mistaken his remedy, I am of the opinion that the plaintiff was not injured by the ruling on the demurrer ; and therefore I concur in the result reached by the majority of my associates of this court, but I am unable to concur in the reasoning by which that result has been reached.